DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 05/17/2022. Claims 1-4, 6, and 8-20 are considered in this office action. Claims 1, 18, and 20 have been amended. Claims 5 and 7 have been cancelled. Claims 1-4, 6, and 8-20 are pending examination. Objections to claims 1, 18, and 20 are withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach the amended limitation of the independent claims regarding “dividing the map into a mesh”

Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that none of the cited references teach the amended limitations of the independent claims regarding “dividing the map into a mesh”, Examiner respectfully disagrees. Cited reference Racah teaches generating a grid of virtual bus stops for at least one geographic locale (dividing map into a mesh of grid points), where each virtual bus stop corresponds to a geographic location point within the at least one geographic locale (Racah, Col. 4 lines 49-53). Therefore, Examiner maintains that the cited references teach the above stated claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Racah et al. (US 9,562,785 B1) in view of Liu et al. (US 2016/0320198 A1), in view of Kobayashi et al. (US 2019/0103028 A1), in view of Guo et al. (US 2016/0138928 A1), in view of Demarchi et al. (US 2016/0203422 A1), and further in view of Jiahui et al. (WO 2019/056875 A1).
Regarding claim 1, Racah teaches “A computer-implemented method for searching for a ride offer (Title teaches computer implemented method for use of continuously updatable routes with virtual bus stops for passenger ride-sharing), comprising: receiving a plurality of ride offers, wherein each of the plurality of ride offers specifies a route that a first vehicle and a second vehicle pass along (Col. 2 lines 2-16 teaches receiving current vehicle location data for a plurality of ride-sharing vehicles (first and second vehicle) and accessing current ride-sharing data representative of current routes and current virtual bus stops associated with a plurality of ride-sharing vehicles); receiving location information of an origin and a destination for a passenger on a map, and a preference of the passenger for at least one of a get-on point, where the passenger gets into the first vehicle by foot from the origin, and a get-off point, where the passenger gets out of the first vehicle (Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested origin point (preference for passenger get-on point where the passenger gets into the first vehicle and would necessarily do so by foot from the origin) and a destination location data identifying a passenger-requested destination point (get-off point where passenger gets out of the first vehicle)); dividing the map into a mesh (Col. 4 lines 49-53 teaches generating a grid of virtual bus stops for at least one geographic locale (dividing map into a mesh of grid points), where each virtual bus stop corresponds to a geographic location point within the at least one geographic locale); determining an origin candidate point being a point in a first predetermined range from the origin, wherein the origin candidate point satisfies the preference for the get-on point (Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup (origin candidate point) within reasonable walking range of the passenger-requested point of origin (get-on point)); determining, by a cost function, a cost value for each of the received plurality of ride offers based on a distance from the origin to the origin candidate point, a distance from the destination to a destination candidate point and a length of a ride (Fig. 7 and Col. 20 lines 10-20 teaches a dynamic route-virtual bus stop selection algorithm that selects among a plurality of pick-up and drop-off points to be assigned to a passenger where each point has a cost associated with it based on how much walking is required for pick-up or drop-off (i.e. based on the distance from origin to origin candidate point and from destination to destination candidate point); and Col. 20 lines 42-56 teaches the computer transportation system dynamically calculates and selects a route that minimizes a cost function accounting for duration (distance travelled) each passenger spends in the car (i.e. length of the ride), duration (distance travelled) each passenger spends walking from origin to pick-up (i.e. distance from origin to origin candidate point) and from drop-off to destination (i.e. distance from destination to destination candidate point), and any combination thereof); determining an origin route being one of the routes specified in the received plurality of ride offers, wherein the origin route passes through the origin candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and dropoff bus stop tasks related to the passenger based on minimizing a duration of time each passenger spends walking from the passenger-requested origin point to a respective candidate virtual pickup bus stop and from a respective candidate virtual dropoff bus stop to the passenger-requested destination point, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining origin route from existing route of first vehicle that passes through origin candidate point)); determining the destination candidate point being a point in a second predetermined range from the destination, wherein the destination candidate point satisfies the preference for the get-off point (Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off (destination candidate point) within reasonable walking range of the passenger-requested destination (get-off point)); determining the destination route being one of the routes specified in the received plurality of ride offers, wherein the destination route passes through the destination candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and dropoff bus stop tasks related to the passenger based on minimizing a duration of time each passenger spends walking from the passenger-requested origin point to a respective candidate virtual pickup bus stop and from a respective candidate virtual dropoff bus stop to the passenger-requested destination point, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining destination route from existing route of first vehicle that passes through destination candidate point)); determining an optimum route to suggest to the passenger based on the optimum route having a minimum cost value of the cost value of the origin route and the cost value of the destination route, wherein the optimum route includes both the origin route and the destination route in common (Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining optimum route that includes origin route through origin candidate point and destination route through destination candidate point); Col. 2 line 63 to Col. 3 line 4 teaches displaying the assigned virtual pickup bus stop on a passenger device and displaying the route schedule on a first assigned vehicle device; and Col. 20 lines 42-56 teaches the computer transportation system dynamically calculates and selects a route that minimizes a cost function accounting for duration (distance travelled) each passenger spends in the car (i.e. length of the ride), duration (distance travelled) each passenger spends walking from origin to pick-up (i.e. distance from origin to origin candidate point) and from drop-off to destination (i.e. distance from destination to destination candidate point), and any combination thereof)”, however Racah does not explicitly teach receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle”; “displaying an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point; determining one or more transfer routes with a transfer section where the passenger is required to move on foot from one or more efficient routes, wherein each of the one or more efficient routes has a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination”; “wherein the cost function weights a walking distance more than traveling by a vehicle”; determining an optimum route “from the one or more efficient routes”; and “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selecting the first predetermined range from the origin and from the one or more divided areas; and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Liu teaches receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle (Par. [0018] lines 7-9 teaches a user specifies contextual constraints for the generation of a route; Par. [0051] lines 8-11 teaches using received information to compute a route including an ordered set of one or more paths (i.e. a first vehicle route and a second vehicle route) to be traversed by a user; and Par. [0061] lines 8-14 teaches when the contextual constraint specifies a location (preference for get-off point), the constraint evaluator evaluates the contextual constraint into an intermediate waypoint between the trip origin location and trip destination location (i.e. a location where the passenger gets out of a first vehicle to change to a second vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Racah to incorporate the teachings of Liu to have the get-off point taught by Racah be where the passenger gets out of the first vehicle to change to the second vehicle as taught by Liu.
	The motivation for doing so would be to provide for routing of vehicle based on complex constraints instead of or in addition to time constraints or cost constraints (Liu, Par. [0055] lines 11-13).
	However, the combination of Racah and Liu does not explicitly teach “displaying an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point; determining one or more transfer routes with a transfer section where the passenger is required to move on foot from one or more efficient routes, wherein each of the one or more efficient routes has a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination”; “wherein the cost function weights a walking distance more than traveling by a vehicle”; determining an optimum route “from the one or more efficient routes”, and “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selecting the first predetermined range from the origin and from the one or more divided areas; and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Kobayashi teaches “displaying an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point (Fig. 4 and Par. [0047] lines 1-2 teaches a user terminal that includes an input unit and display unit composed of a flat panel display with a touch panel, Par. [0054] lines 7-9 teaches a user causes the display unit of the user terminal to display a map (image) of an operation area and taps the desired getting-on/off places on this map (selects the image to specify the preferred getting-on/off points), and Fig. 8 and Par. [0075] lines 14-16 teaches the user can set the getting-on/off places from among place a to place j, place m, and place n as the candidate places (select the image specifying place a to place j, place m, and place n as the preference for the get-on point and the get-off point))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah and Liu to incorporate the teachings of Kobayashi to include in the method taught by the combination of Racah and Liu displaying an image on an output terminal that receives the preference from the passenger, where the passenger selects the image to specify the preference for the get-on point and the get-off point as taught by Kobayashi.
	The motivation for doing so would be to allow an operation service that meets the desired user input to be automatically designated (Kobayashi, Par. [0054] lines 12-13).
	However, the combination of Racah, Liu, and Kobayashi does not explicitly teach “determining one or more transfer routes with a transfer section where the passenger is required to move on foot from one or more efficient routes, wherein each of the one or more efficient routes has a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination”; “wherein the cost function weights a walking distance more than traveling by a vehicle”; determining an optimum route “from the one or more efficient routes”, and “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selecting the first predetermined range from the origin and from the one or more divided areas; and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Guo teaches “determining one or more transfer routes with a transfer section where the passenger is required to move on foot from one or more efficient routes, wherein each of the one or more efficient routes has a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination” and determining an optimum route “from the one or more efficient routes (Par. [0025] lines 8-15 teaches a user requests carpool participation and the request, which includes destination, starting point, route (direct route), constraints, etc., is forwarded to the carpool matching process; Par. [0026] lines 4-9 teaches the process searches for carpool matches by comparing complete routes (efficient routes) and searching for, and trying to maximize, matching constituent route segments, and generates a route overlap value; Par. [0044] lines 5-8 and 16-20 teaches the optimal segment matching process may integrate public transportation or having the participant walk to reach a point along a second driver’s route for pickup (i.e. transfer routes with the passenger required to move on foot between efficient routes), and may also consider alternate routes (efficient routes) for the participants that may not be ideal, yet still fall within participant preferences for maximum added distance (i.e. no more than 1.5 times the length of the direct route); and Par. [0048] lines 3-6 teaches the optimal segment matching process automatically selects the most viable match to assign to the user)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, and Kobayashi to incorporate the teachings of Guo to include in the method taught by the combination of Racah, Liu, and Kobayashi determining efficient transfer routes each having a length not more than a certain additional distance from the length of a direct route and determining an optimum route from the efficient routes as taught by Guo.
	The motivation for doing so would be to utilize other carpoolers or public transportation to efficiently create a carpool route (Guo, Par. [0024] lines 4-6).
	However, the combination of Racah, Liu, Kobayashi, and Guo does not explicitly teach “wherein the cost function weights a walking distance more than traveling by a vehicle” and “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selecting the first predetermined range from the origin and from the one or more divided areas; and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Demarchi teaches “wherein the cost function weights a walking distance more than traveling by a vehicle (Par. [0284] lines 1-6 teaches seeker itinerary builder algorithm builds optimal transit itineraries in terms of many data factors, including duration, transfer, user’s preferences, walking path, etc., that can be used to build an itinerary made by one or more routes; Par. [0371] lines 1-11 teaches a system finds travel solutions according to an algorithm that gives weight to each itinerary element and calculates a score taking into account various factors including feasible and robust routes, price/duration ratio, number of stops, etc. (e.g. gives different weights to walking distance and driving distance); Par. [0310] lines 1-13 teaches if interchange (transfer) points are different and relatively close in terms of walking distance, the system considers the segment as walkable if there is no public or private transport connecting the two end points, and the system calculates the distance between the two points and the time needed to reach the departure location by foot or by car; the system searches if there is any private or public transport  which can connect the locations, and if so, it considers this connection as a segment (i.e. the system chooses the route that travels by vehicle over the route that travels by foot, implying the cost for the distance traveled by foot is weighted more heavily (e.g. 100 times more) than the distance traveled by vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, Kobayashi, and Guo to incorporate the teachings of Demarchi to have the cost function taught by the combination of Racah, Liu, Kobayashi, and Guo assign different cost weights to each segment of the route as taught by Demarchi.
	The motivation for doing so would be to find the best suitable and independent travel solutions (Demarchi, Par. [0371] lines 2-3).
	However, the combination of Racah, Liu, Kobayashi, Guo, and Demarchi does not explicitly teach “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selecting the first predetermined range from the origin and from the one or more divided areas; and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Jiahui teaches “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selecting the first predetermined range from the origin and from the one or more divided areas; and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship (Pg. 8 lines 10-14 and 23-25 teaches dividing the candidate starting point area with a preset geographic radius centered on the departure place of the carpooler (divisions of an area covering the origin), where the preset geographic radius is set (selected) according to specific application scenarios, the divided candidate starting point area is composed of locations whose distances correspond to the starting point within a preset geographic radius (relationship between the divided areas and the passing points), and in each of the candidate starting point areas, at least one location that satisfies a preference condition is selected as a candidate starting point to obtain a plurality of candidate starting points to generate the candidate starting point set (context index including the one or more passing points satisfying the preference condition and defining the one or more passing points sorted by the mesh))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, Kobayashi, Guo, and Demarchi to incorporate the teachings of Jiahui to include in the method taught by the combination of Racah, Liu, Kobayashi, Guo, and Demarchi storing a preference relationship between the divided areas and passing points as a context index, selecting the range from the origin and from the divided areas, and identifying and defining the passing points sorted by the mesh and included in the range from the origin based on the stored preference relationship as taught by Jiahui.
	The motivation for doing so would be to filter out inappropriate candidate starting point areas from the divided candidate starting point areas (Jiahui, Pg. 8 lines 15-16).
Regarding claim 2, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 1 above, and further teaches “wherein the first predetermined range from the origin includes an origin area covering the origin and an adjacent area that is adjacent to the origin area (Racah, Col. 4 lines 49-55 teaches generating at least one grid of virtual bus stops for at least one geographic locale, where each virtual bus stop corresponds to a geographic location point within the at least one geographic locale at which the passenger can be picked up or drop off at by the vehicle, and Col. 5 lines 25-31 teaches determining the first assigned vehicle and the pair of assigned virtual pickup and dropoff bus stop tasks related to the ride-sharing requesting passenger is based on minimizing an additional walking distance which can be in the range of 0-200 meters)”.
Regarding claim 3, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 2 above, and further teaches “wherein the origin area and the adjacent area have a substantially square or rectangular shape (Racah, Col. 4 lines 49-55 teaches generating at least one grid (i.e. rectangular/square shape) of virtual bus stops for at least one geographic locale, where each virtual bus stop corresponds to a geographic location point within the at least one geographic locale at which the passenger can be picked up or drop off at by the vehicle)”.
Regarding claim 4, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 2 above, and further teaches “wherein the origin candidate point is within a predetermined distance from the origin (Racah, Col. 3 lines 5-10 and 51-54 teaches the candidate virtual pickup bus stop is selected based on a first reasonable walking distance being a distance from the passenger-requested origin point to the candidate virtual pickup bus stop, and Col. 5 lines 23-24 teaches the reasonable walking distance is in a specific range)”.
Regarding claim 6, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 1 above, and further teaches “storing a route relationship between the one or more passing points and the route as to the preference, wherein the route passes through at least one of the one or more passing points; and selecting the origin route based on the stored route relationship (Kobayashi, Par. [0079] lines 1-16 teaches when a use request including a specified getting-on place is received, operation management center sets an operating routine (selects origin route) remaining within the permissible range of the reference operation schedule (based on stored route relationship) and information on distances and directions of place from main spots such as shops and facilities (route relationship) are transmitted as such use requests whereby operation management center specifies specific places (passing points) which are free getting-on/off places (route passes through passing points)”.
Regarding claim 8, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 1 above, and further teaches “determining a second optimum route to suggest to the passenger if the optimum route is not found, wherein the second optimum route is a combination of the origin route and the destination route (Guo, Par. [0043] lines 1-9 teaches the optimal segment matching process 200 calculates a carpool route (optimum route) by considering and trying to maximize the length of route overlap achieve by combined carpool requests, and it also considers route segment (i.e. subdivided parts of a complete route (origin and destination routes)) overlap to generate compatible carpool matching, and Par. [0043] lines 16-25 teaches the optimal route segment matching process 200 creates a composite segment carpool route for participant A using drivers B and C, where the generated route has driver B pick up A at the start (of the second optimal route) A1, drive along segments A1 and A2 (which correspond to segments B1 and B2, respectively, for driver route B) (origin route), and drop of A at the end of A2, then driver C picks up A at the end of A2, drive along A3 and A4 (which correspond to segments C2 and C3, respectively, of driver route C) (destination route) and drop off A at the end of A4, which is the destination for A)”.
Regarding claim 9, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 8 above, and further teaches “wherein the origin route and the destination route in the second optimum route have no intersection with each other (Guo, Par. [0026] lines 10-15 teaches combining multiple carpool requests (origin and destination routes) to create a composite route (second optimum route) from multiple carpool requests, where the user can walk or ride a bike between short segments in lieu of being driven (i.e. the user walks/bikes from the origin route to the destination route which do not intersect))”.
Regarding claim 10, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 1 above, and further teaches “receiving the location information for the origin and the destination of the passenger (Racah, Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested origin point and a destination location data identifying a passenger-requested destination point); determining a connecting route, wherein the connecting route connects the origin and the destination (Racah, Col. 16 lines 12-14 teaches routing calculations for identify the fastest route (connecting route) from A (origin) to B (destination)); and wherein the origin route includes a first section within the first predetermined range from the origin and crosses the connecting route (Racah, Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup (origin point) within reasonable walking range of the passenger-requested point of origin, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining first section of origin route from existing route of vehicle that passes through origin point)) (Guo, Par. [0043] lines 1-9 teaches the optimal segment matching process 200 calculates a carpool route (optimum route) by considering and trying to maximize the length of route overlap (crossing) achieved by combined carpool requests, and it also considers route segment (i.e. subdivided parts of a complete route (origin and destination routes)) overlap to generate compatible carpool matching); the destination route includes a second section within the second predetermined range from the destination (Racah, Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off (destination point) within reasonable walking range of the passenger-requested destination, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining second section of destination route from existing route of vehicle that passes through destination point)) (Guo, Par. [0043] lines 1-9 teaches the optimal segment matching process 200 calculates a carpool route (optimum route) by considering and trying to maximize the length of route overlap (crossing) achieved by combined carpool requests, and it also considers route segment (i.e. subdivided parts of a complete route (origin and destination routes)) overlap to generate compatible carpool matching); and the optimum route is a combination of the origin route and the destination route (Guo, Par. [0043] lines 11-25 teaches carpool participant A’s complete commute route (connecting route) includes four segments A1-A4 and the optimal segment matching process 200 creates a composite segment carpool route (optimum route) for A drivers B and C, where the generated route (optimum route) has driver B pick up A at the start of A1, drive along segments A1 and A2 (which correspond to segments B1 and B2, respectively, for driver route B) (origin route), and drop of A at the end of A2, then driver C picks up A at the end of A2, drive along A3 and A4 (which correspond to segments C2 and C3, respectively, of driver route C) (destination route) and drop off A at the end of A4, which is the destination for A)”.
Regarding claim 11, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 10 above, and further teaches “determining the optimum route based on an origin-oriented manned and a destination oriented manner, wherein the origin-oriented manner focuses on the origin route crossing the connecting route, and the destination-oriented manner focuses on the destination route crossing the connecting route (Guo, Par. [0026] lines 4-9 teaches comparing complete routes and searching for, and trying to maximize, matching constituent route segments (i.e. focuses on finding a route or route segments that match the origin route segment and the destination route segment) and evaluates potential matches by generating a route overlap (crossing) value that represents the amount the two routes overlap (cross) or the amount of segments that overlap (cross))”.
Regarding claim 12, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 10 above, and further teaches “wherein the connecting route comprises a plurality of sub-routes, wherein each of the plurality of sub-routes connects the origin to the destination, and wherein each of the plurality of sub-routes have a predetermined relationship with a shortest route among the plurality of sub-routes (Guo, Par. [0044] lines 16-20 teaches the optimal segment matching process 200 considers alternate routes (sub-routes) for the participants that fall within participant preferences for distance, and Par. [0045] lines 3-6 teaches the optimal segment matching process 200 assigns a viability value to each match (sub-route) that represents how close the carpool match fits the user’s route (shortest route) and preferences (predetermined relationship with shortest route))”.
Regarding claim 13, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 12 above, and further teaches “wherein each of the plurality of sub-routes is assigned a priority based on a length of each of the plurality of sub-routes, and the combination of the origin route and the destination route is determined based on the priority of each of the plurality of sub-routes that the origin route crosses, and the priority of the plurality of the sub-routes that the destination route crosses (Guo, Par. [0044] lines 16-20 teaches the optimal segment matching process 200 considers alternate routes (sub-routes) for the participants that fall within participant preferences for distance, Par. [0045] lines 3-9 teaches the optimal segment matching process 200 assigns a viability value to each match (sub-route) that represents how close the carpool match fits the user’s route and preferences, and higher viability values are assigned to matches (sub-routes) that fit more closely with the user’s route and preferences (including route length), and Par. [0048] lines 3-6 teaches the optimal segment matching process 200 selects the most viable route match with the highest assigned viability value (combination of origin and destination route is determined based on the priority of the match route segments (sub-routes) overlapped (crossed) by the origin and destination route))”.
Regarding claim 14, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 10 above, and further teaches “wherein the optimum route is based on a first length of a first path between the origin and the origin route, and a second length of a second path between the destination and the destination route (Racah, Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup within reasonable walking range (first length) of the passenger-requested point of origin, Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off within reasonable walking range (second path) of the passenger-requested destination, and Col. 2 lines 53-61 teaches generating a route proposal (optimum route) for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule (determining optimum route based on origin being within a first length of the route and a destination being within a second length of the route))”.
Regarding claim 15, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 10 above, and further teaches “wherein the optimum route is determined based on a length of a shortest path (Racah, Col. 4 lines 6-13 teaches dynamically generating the route proposal (optimum route) for the first assigned vehicle is based on a distance of a route which the vehicle with travel) between the origin route and the destination route (Guo, Par. [0043] lines 1-6 teaches the optimal segment matching process 200 calculating a carpool route (optimum route) by trying to maximize the length of route overlap of route segments achieved by combined carpool routes (i.e. minimizing the length between considered route segments (including the origin route and the destination route) to form the optimum route), and Par. [0026] lines 12-15 teaches the process considers having the user walk or ride a bike between short segments and consider if that would be optimal for the segment (i.e. optimal to maximize overlap and minimize distance for the optimum route))”.
Regarding claim 16, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 10 above, and further teaches “receiving the preference of the passenger for at least one of the get-on point, wherein the passenger gets into the first vehicle, and the get-off point, wherein the passenger gets out of the first vehicle to change to the second vehicle; and determining the optimum route based on the preference for the get-on point and the get-off point (Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested origin point (preference for passenger get-on point where the passenger gets into the first vehicle and would necessarily do so by foot from the origin) and a destination location data identifying a passenger-requested destination point (get-off point where passenger gets out of the first vehicle), and Col. 10 lines 1-15 teaches determining a virtual bus stop for the passenger’s pickup within a range of the passenger-requested point of origin (preference), determining a virtual bus stop for the passenger’s drop off within range of the passenger-requested destination (preference), and determining a (optimum) route between the pickup and dropoff point (based on the get-on and get-off point preferences)) (Liu, Par. [0018] lines 7-9 teaches a user specifies contextual constraints for the generation of a route; Par. [0051] lines 8-11 teaches using received information to compute a route including an ordered set of one or more paths (i.e. a first vehicle route and a second vehicle route) to be traversed by a user; and Par. [0061] lines 8-14 teaches when the contextual constraint specifies a location (preference for get-off point), the constraint evaluator evaluates the contextual constraint into an intermediate waypoint between the trip origin location and trip destination location (i.e. a location where the passenger gets out of a first vehicle to change to a second vehicle))”.
Regarding claim 17, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 10 above, and further teaches “receiving the preference of the passenger for the get-off point, where the passenger gets out of the vehicle on the origin route, and for the get-on point, where the passenger gets into the vehicle on the destination route; and determining the optimum route based on the preference for the get-off point and the get-on point (Liu, Par. [0046] lines 3-5 teaches ride-sharing servers receive information from a passenger reservation system of a transportation system, Par. [0049] lines 1-6 and 13-14 teaches trip characteristics of a user trip to be performed include trip origin location, trip destination location, and contextual information, Par. [0061] lines 1-3 and 8-14 teaches a constraint evaluator evaluates the contextual constraints into other criteria and when the contextual constraint specifies a location, the constraint evaluator evaluates the contextual constraint into an intermediate waypoint (origin route get-off point and destination route get-on point) for use by the multi-modal routing engine between the trip origin location and the trip destination location, and Par. [0076] lines 1-7 teaches the ride-sharing server constructs a route according to the evaluated contextual constraints by utilizing multi-modal routing engine, the evaluated contextual constraints (point preferences), and other route information to compute a route including an ordered set of paths to be traversed by a user)”.
Regarding claim 18, Racah teaches “A ride offer search apparatus (Title teaches computer implemented method for use of continuously updatable routes with virtual bus stops for passenger ride-sharing) comprising: a ride offer receiver that receives a plurality of ride offers, wherein each ride offer, of the plurality of ride offers, specifies a route that first vehicle and a second vehicle pass along (Col. 2 lines 2-16 teaches a computer processor receiving current vehicle location data for a plurality of ride-sharing vehicles (first and second vehicles) and accessing current ride-sharing data representative of current routes and current virtual bus stops associated with a plurality of ride-sharing vehicles); a preference receiver that receives location information for an origin and a destination of a passenger on a map, and a preference of the passenger for at least one of a get-on point, where the passenger gets into the first vehicle by foot from the origin, and a get-off point, where the passenger gets out of the first vehicle (Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested origin point (preference for passenger get-on point where the passenger gets into the first vehicle and would necessarily do so by foot from the origin) and a destination location data identifying a passenger-requested destination point (get-off point where passenger gets out of the first vehicle))”; a processor that “divides the map into a mesh (Col. 4 lines 49-53 teaches a processor generating a grid of virtual bus stops for at least one geographic locale (dividing map into a mesh of grid points), where each virtual bus stop corresponds to a geographic location point within the at least one geographic locale); an origin candidate point determinator that determines an origin candidate point, wherein the origin candidate point is a point in a first predetermined range from the origin, and satisfies the preference for the get-on point (Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup (origin candidate point) within reasonable walking range of the passenger-requested point of origin (get-on point)); a cost value determinator that determines, by a cost function, a cost value for each of the received plurality of ride offers based on a distance from the origin to the origin candidate point, a distance from the destination to a destination candidate point and a length of a ride (Fig. 7 and Col. 20 lines 10-20 teaches a dynamic route-virtual bus stop selection algorithm that selects among a plurality of pick-up and drop-off points to be assigned to a passenger where each point has a cost associated with it based on how much walking is required for pick-up or drop-off (i.e. based on the distance from origin to origin candidate point and from destination to destination candidate point); and Col. 20 lines 42-56 teaches the computer transportation system dynamically calculates and selects a route that minimizes a cost function accounting for duration (distance travelled) each passenger spends in the car (i.e. length of the ride), duration (distance travelled) each passenger spends walking from origin to pick-up (i.e. distance from origin to origin candidate point) and from drop-off to destination (i.e. distance from destination to destination candidate point), and any combination thereof); an origin route determinator that determines an origin route, wherein the origin route is one of the routes specified in the plurality of ride offers, and passes through the origin candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and dropoff bus stop tasks related to the passenger based on minimizing a duration of time each passenger spends walking from the passenger-requested origin point to a respective candidate virtual pickup bus stop and from a respective candidate virtual dropoff bus stop to the passenger-requested destination point, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining origin route from existing route of first vehicle that passes through origin candidate point)); a destination candidate point determinator that determines a destination candidate point, wherein the destination candidate point is a point in a second predetermined range from the destination, and satisfies the preference for the get-off point (Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off (destination candidate point) within reasonable walking range of the passenger-requested destination (get-off point)); a destination route determinator that determines a destination route, wherein the destination route is one of the routes specified in the plurality of ride offers and passes through the destination candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and dropoff bus stop tasks related to the passenger based on minimizing a duration of time each passenger spends walking from the passenger-requested origin point to a respective candidate virtual pickup bus stop and from a respective candidate virtual dropoff bus stop to the passenger-requested destination point, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining destination route from existing route of first vehicle that passes through destination candidate point)); and an optimum route determinator that: determines an optimum route to suggest to the passenger based on the optimum route having a minimum cost value of the cost value of the origin route and the cost value of the destination route, wherein the optimum route includes both the origin route and the destination route in common (Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining optimum route from that includes origin route through origin candidate point and destination route through destination candidate point), Col. 2 line 63 to Col. 3 line 4 teaches displaying the assigned virtual pickup bus stop on a passenger device and displaying the route schedule on a first assigned vehicle device; and Col. 20 lines 42-56 teaches the computer transportation system dynamically calculates and selects a route that minimizes a cost function accounting for duration (distance travelled) each passenger spends in the car (i.e. length of the ride), duration (distance travelled) each passenger spends walking from origin to pick-up (i.e. distance from origin to origin candidate point) and from drop-off to destination (i.e. distance from destination to destination candidate point), and any combination thereof)”, however Racah does not explicitly teach receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle; an output terminal, operated by the passenger, that displays an image to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point; an efficient route determinator, that divides the map into a mesh and determines one or more efficient routes having a transfer section where the passenger if required to move on foot, wherein each one of the one or more efficient routes having a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination”; “wherein the cost function weights a walking distance 100 times more than traveling by a vehicle”; the optimum route determinator determines the optimum route “from the one or more efficient routes”; and “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selecting the first predetermined range from the origin and from the one or more divided areas; and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Liu teaches receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle (Par. [0018] lines 7-9 teaches a user specifies contextual constraints for the generation of a route; Par. [0051] lines 8-11 teaches using received information to compute a route including an ordered set of one or more paths (i.e. a first vehicle route and a second vehicle route) to be traversed by a user; and Par. [0061] lines 8-14 teaches when the contextual constraint specifies a location (preference for get-off point), the constraint evaluator evaluates the contextual constraint into an intermediate waypoint between the trip origin location and trip destination location (i.e. a location where the passenger gets out of a first vehicle to change to a second vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Racah to incorporate the teachings of Liu to have the get-off point taught by Racah be where the passenger gets out of the first vehicle to change to the second vehicle as taught by Liu.
	The motivation for doing so would be to provide for routing of vehicle based on complex constraints instead of or in addition to time constraints or cost constraints (Liu, Par. [0055] lines 11-13).
	However, the combination of Racah and Liu does not explicitly teach “an output terminal, operated by the passenger, that displays an image to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point; an efficient route determinator, that divides the map into a mesh and determines one or more efficient routes having a transfer section where the passenger is required to move on foot, wherein each one of the one or more efficient routes having a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination”; “wherein the cost function weights a walking distance 100 times more than traveling by a vehicle”; the optimum route determinator determines the optimum route “from the one or more efficient routes”; and “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selecting the first predetermined range from the origin and from the one or more divided areas; and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Kobayashi teaches “an output terminal, operated by the passenger, that displays an image to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point (Fig. 4 and Par. [0047] lines 1-2 teaches a user terminal that includes an input unit and display unit composed of a flat panel display with a touch panel, Par. [0054] lines 7-9 teaches a user causes the display unit of the user terminal to display a map (image) of an operation area and taps the desired getting-on/off places on this map (selects the image to specify the preferred getting-on/off points), and Fig. 8 and Par. [0075] lines 14-16 teaches the user can set the getting-on/off places from among place a to place j, place m, and place n as the candidate places (select the image specifying place a to place j, place m, and place n as the preference for the get-on point and the get-off point))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah and Liu to incorporate the teachings of Kobayashi to include in the apparatus taught by the combination of Racah and Liu an output terminal that displays an image and receives the preference from the passenger, where the passenger selects the image to specify the preference for the get-on point and the get-off point as taught by Kobayashi.
	The motivation for doing so would be to allow an operation service that meets the desired user input to be automatically designated (Kobayashi, Par. [0054] lines 12-13).
	However, the combination of Racah, Liu, and Kobayashi does not explicitly teach “an efficient routes determinator, that determines one or more transfer routes with a transfer section where the passenger is required to move on foot from one or more efficient routes, wherein each one of the one or more efficient routes has a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination”; “wherein the cost function weights a walking distance 100 times more than traveling by a vehicle”; the optimum route determinator determines the optimum route “from the one or more efficient routes”; and “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selecting the first predetermined range from the origin and from the one or more divided areas; and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Guo teaches “an efficient routes determinator, that determines one or more transfer routes with a transfer section where the passenger is required to move on foot from one or more efficient routes, wherein each one of the one or more efficient routes has a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination” and the optimum route determinator determines the optimum route “from the one or more efficient routes (Par. [0025] lines 8-15 teaches a user requests carpool participation and the request, which includes destination, starting point, route (direct route), constraints, etc., is forwarded to the carpool matching process; Par. [0026] lines 4-9 teaches the process searches for carpool matches by comparing complete routes (efficient routes) and searching for, and trying to maximize, matching constituent route segments, and generates a route overlap value; Par. [0044] lines 5-8 and 16-20 teaches the optimal segment matching process may integrate public transportation or having the participant walk to reach a point along a second driver’s route for pickup (i.e. transfer routes with the passenger required to move on foot between efficient routes), and may also consider alternate routes (efficient routes) for the participants that may not be ideal, yet still fall within participant preferences for maximum added distance (i.e. no more than 1.5 times the length of the direct route); and Par. [0048] lines 3-6 teaches the optimal segment matching process automatically selects the most viable match to assign to the user)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, and Kobayashi to incorporate the teachings of Guo to include in the apparatus taught by the combination of Racah, Liu, and Kobayashi an efficient routes determinator that determines efficient transfer routes each having a length not more than a certain additional distance from the length of a direct route as taught by Guo and to have the optimum route determinator taught by the combination of Racah, Liu, and Kobayashi determine an optimum route from the efficient routes as taught by Guo.
	The motivation for doing so would be to utilize other carpoolers or public transportation to efficiently create a carpool route (Guo, Par. [0024] lines 4-6).
	However, the combination of Racah, Liu, Kobayashi, and Guo does not explicitly teach “wherein the cost function weights a walking distance 100 times more than traveling by a vehicle” and “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selecting the first predetermined range from the origin and from the one or more divided areas; and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Demarchi teaches “wherein the cost function weights a walking distance 100 times more than traveling by a vehicle (Par. [0284] lines 1-6 teaches seeker itinerary builder algorithm builds optimal transit itineraries in terms of many data factors, including duration, transfer, user’s preferences, walking path, etc., that can be used to build an itinerary made by one or more routes; Par. [0371] lines 1-11 teaches a system finds travel solutions according to an algorithm that gives weight to each itinerary element and calculates a score taking into account various factors including feasible and robust routes, price/duration ratio, number of stops, etc. (e.g. gives different weights to walking distance and driving distance); Par. [0310] lines 1-13 teaches if interchange (transfer) points are different and relatively close in terms of walking distance, the system considers the segment as walkable if there is no public or private transport connecting the two end points, and the system calculates the distance between the two points and the time needed to reach the departure location by foot or by car; the system searches if there is any private or public transport  which can connect the locations, and if so, it considers this connection as a segment (i.e. the system chooses the route that travels by vehicle over the route that travels by foot, implying the cost for the distance traveled by foot is weighted more heavily (e.g. 100 time more) than the distance traveled by vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, Kobayashi, and Guo to incorporate the teachings of Demarchi to have the cost function taught by the combination of Racah, Liu, Kobayashi, and Guo assign different cost weights to each segment of the route as taught by Demarchi.
	The motivation for doing so would be to find the best suitable and independent travel solutions (Demarchi, Par. [0371] lines 2-3).
	However, the combination of Racah, Liu, Kobayashi, Guo, and Demarchi does not explicitly teach the optimum route determinator “stores a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selects the first predetermined range from the origin and from the one or more divided areas; and identifies the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Jiahui teaches the optimum route determinator “stores a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; selects the first predetermined range from the origin and from the one or more divided areas; and identifies the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship (Pg. 8 lines 10-14 and 23-25 teaches dividing the candidate starting point area with a preset geographic radius centered on the departure place of the carpooler (divisions of an area covering the origin), where the preset geographic radius is set (selected) according to specific application scenarios, the divided candidate starting point area is composed of locations whose distances correspond to the starting point within a preset geographic radius (relationship between the divided areas and the passing points), and in each of the candidate starting point areas, at least one location that satisfies a preference condition is selected as a candidate starting point to obtain a plurality of candidate starting points to generate the candidate starting point set (context index including the one or more passing points satisfying the preference condition and defining the one or more passing points sorted by the mesh))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, Kobayashi, Guo, and Demarchi to incorporate the teachings of Jiahui to have the optimum route determinator taught by the combination of Racah, Liu, Kobayashi, Guo, and Demarchi store a preference relationship between the divided areas and passing points as a context index, select the range from the origin and from the divided areas, and identify and define the passing points sorted by the mesh and included in the range from the origin based on the stored preference relationship as taught by Jiahui.
	The motivation for doing so would be to filter out inappropriate candidate starting point areas from the divided candidate starting point areas (Jiahui, Pg. 8 lines 15-16).
Regarding claim 19, the combination of Racah, Liu, Kobayashi, Guo, Demarchi, and Jiahui teaches all the limitations of claim 18 above, and further teaches “a location receiver that receives the location information for the origin and the destination of the passenger (Racah, Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested origin point and a destination location data identifying a passenger-requested destination point); a connecting route determinator that determines a connecting route, wherein the connecting route connects the origin and the destination (Racah, Col. 16 lines 12-14 teaches routing calculations for identify the fastest route (connecting route) from A (origin) to B (destination)); and wherein the origin route includes a first section within the first predetermined range from the origin and crosses the connecting route (Racah, Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup (origin point) within reasonable walking range of the passenger-requested point of origin, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining first section of origin route from existing route of vehicle that passes through origin point)) (Guo, Par. [0043] lines 1-9 teaches the optimal segment matching process 200 calculates a carpool route (optimum route) by considering and trying to maximize the length of route overlap (crossing) achieved by combined carpool requests, and it also considers route segment (i.e. subdivided parts of a complete route (origin and destination routes)) overlap to generate compatible carpool matching); the destination route includes a second section within the second predetermined range from the destination and crosses the connecting route (Racah, Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off (destination point) within reasonable walking range of the passenger-requested destination, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining second section of destination route from existing route of vehicle that passes through destination point)) (Guo, Par. [0043] lines 1-9 teaches the optimal segment matching process 200 calculates a carpool route (optimum route) by considering and trying to maximize the length of route overlap (crossing) achieved by combined carpool requests, and it also considers route segment (i.e. subdivided parts of a complete route (origin and destination routes)) overlap to generate compatible carpool matching); and the optimum route is a combination of the origin route and the destination route (Guo, Par. [0043] lines 11-25 teaches carpool participant A’s complete commute route (connecting route) includes four segments A1-A4 and the optimal segment matching process 200 creates a composite segment carpool route (optimum route) for A drivers B and C, where the generated route (optimum route) has driver B pick up A at the start of A1, drive along segments A1 and A2 (which correspond to segments B1 and B2, respectively, for driver route B) (origin route), and drop of A at the end of A2, then driver C picks up A at the end of A2, drive along A3 and A4 (which correspond to segments C2 and C3, respectively, of driver route C) (destination route) and drop off A at the end of A4, which is the destination for A)”.
Regarding claim 20, Racah teaches “A computer program product for searching for a ride offer, the computer program product comprising a compute readable storage medium having program instructions embodies therewith, the program instructions executable by a computer (Col 5 lines 52-59 teaches a specialized computer machine including a non-transient memory electronically storing particular computer executable program code and a computer processor that executes the particular program code) to cause the computer to: receive a plurality of ride offers, wherein each of the plurality of ride offers specifies a route that a first vehicle and a second vehicle pass along (Col. 2 lines 2-16 teaches a computer processor receiving current vehicle location data for a plurality of ride-sharing vehicles (first and second vehicles) and accessing current ride-sharing data representative of current routes and current virtual bus stops associated with a plurality of ride-sharing vehicles); receive location information of an origin and a destination for a passenger on a map, and a preference of the passenger for at least one of a get-on point, where the passenger gets into the first vehicle by foot from the origin, and a get-off point, where the passenger gets out of the first vehicle (Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested origin point (preference for passenger get-on point where the passenger gets into the first vehicle and would necessarily do so by foot from the origin) and a destination location data identifying a passenger-requested destination point (get-off point where passenger gets out of the first vehicle)); divide the map into a mesh (Col. 4 lines 49-53 teaches generating a grid of virtual bus stops for at least one geographic locale (dividing map into a mesh of grid points), where each virtual bus stop corresponds to a geographic location point within the at least one geographic locale); determine an origin candidate point being a point in a first predetermined range from the origin, wherein the origin candidate point satisfies the preference for the get-on point (Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup (origin candidate point) within reasonable walking range of the passenger-requested point of origin (get-on point)); determine, by a cost function, a cost value for each of the received plurality of ride offers based on a distance from the origin to the origin candidate point, a distance from the destination to a destination candidate point and a length of a ride (Fig. 7 and Col. 20 lines 10-20 teaches a dynamic route-virtual bus stop selection algorithm that selects among a plurality of pick-up and drop-off points to be assigned to a passenger where each point has a cost associated with it based on how much walking is required for pick-up or drop-off (i.e. based on the distance from origin to origin candidate point and from destination to destination candidate point); and Col. 20 lines 42-56 teaches the computer transportation system dynamically calculates and selects a route that minimizes a cost function accounting for duration (distance travelled) each passenger spends in the car (i.e. length of the ride), duration (distance travelled) each passenger spends walking from origin to pick-up (i.e. distance from origin to origin candidate point) and from drop-off to destination (i.e. distance from destination to destination candidate point), and any combination thereof); determine an origin route being one of the routes specified in the plurality of ride offers, wherein the origin route passes through the origin candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and dropoff bus stop tasks related to the passenger based on minimizing a duration of time each passenger spends walking from the passenger-requested origin point to a respective candidate virtual pickup bus stop and from a respective candidate virtual dropoff bus stop to the passenger-requested destination point, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining origin route from existing route of first vehicle that passes through origin candidate point)); determine the destination candidate point being a point in a second predetermined range from the destination, wherein the destination candidate point satisfies the preference for the get-off point (Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off (destination candidate point) within reasonable walking range of the passenger-requested destination (get-off point)); determine the destination route being one of the routes specified in the received plurality of ride offers, wherein the destination route passes through the destination candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and dropoff bus stop tasks related to the passenger based on minimizing a duration of time each passenger spends walking from the passenger-requested origin point to a respective candidate virtual pickup bus stop and from a respective candidate virtual dropoff bus stop to the passenger-requested destination point, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining destination route from existing route of first vehicle that passes through destination candidate point)); and determine an optimum route to suggest to the passenger based on the optimum route having a minimum cost value of the cost value of the origin route and the cost value of the destination route, wherein the optimum route includes both the origin route and the destination route in common (Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining optimum route from that includes origin route through origin candidate point and destination route through destination candidate point), Col. 2 line 63 to Col. 3 line 4 teaches displaying the assigned virtual pickup bus stop on a passenger device and displaying the route schedule on a first assigned vehicle device; and Col. 20 lines 42-56 teaches the computer transportation system dynamically calculates and selects a route that minimizes a cost function accounting for duration (distance travelled) each passenger spends in the car (i.e. length of the ride), duration (distance travelled) each passenger spends walking from origin to pick-up (i.e. distance from origin to origin candidate point) and from drop-off to destination (i.e. distance from destination to destination candidate point), and any combination thereof)”, however Racah does not explicitly teach receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle; display an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point; determine one or more transfer routes with a transfer section where the passenger is required to move on foot from one or more efficient routes, wherein each one of the one or more efficient routes has a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination”; “wherein the cost function weights a walking distance 100 times more than traveling by a vehicle”; and the computer caused to determine an optimum route “from the one or more efficient routes” and “store a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; select the first predetermined range from the origin and from the one or more divided areas; and identify the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Liu teaches receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle (Par. [0018] lines 7-9 teaches a user specifies contextual constraints for the generation of a route; Par. [0051] lines 8-11 teaches using received information to compute a route including an ordered set of one or more paths (i.e. a first vehicle route and a second vehicle route) to be traversed by a user; and Par. [0061] lines 8-14 teaches when the contextual constraint specifies a location (preference for get-off point), the constraint evaluator evaluates the contextual constraint into an intermediate waypoint between the trip origin location and trip destination location (i.e. a location where the passenger gets out of a first vehicle to change to a second vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Racah to incorporate the teachings of Liu to have the get-off point taught by Racah be where the passenger gets out of the first vehicle to change to the second vehicle as taught by Liu.
	The motivation for doing so would be to provide for routing of vehicle based on complex constraints instead of or in addition to time constraints or cost constraints (Liu, Par. [0055] lines 11-13).
	However, the combination of Racah and Liu does not explicitly teach “display an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point; determine one or more transfer routes with a transfer section where the passenger is required to move on foot from one or more efficient routes, wherein each one of the one or more efficient routes has a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination”; “wherein the cost function weights a walking distance 100 times more than traveling by a vehicle”; and the computer caused to determine an optimum route “from the one or more efficient routes” and “store a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; select the first predetermined range from the origin and from the one or more divided areas; and identify the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Kobayashi teaches “display an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point (Fig. 4 and Par. [0047] lines 1-2 teaches a user terminal that includes an input unit and display unit composed of a flat panel display with a touch panel, Par. [0054] lines 7-9 teaches a user causes the display unit of the user terminal to display a map (image) of an operation area and taps the desired getting-on/off places on this map (selects the image to specify the preferred getting-on/off points), and Fig. 8 and Par. [0075] lines 14-16 teaches the user can set the getting-on/off places from among place a to place j, place m, and place n as the candidate places (select the image specifying place a to place j, place m, and place n as the preference for the get-on point and the get-off point))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah and Liu to incorporate the teachings of Kobayashi to include in the program instructions taught by the combination of Racah and Liu displaying an image on an output terminal that receives the preference from the passenger, where the passenger selects the image to specify the preference for the get-on point and the get-off point as taught by Kobayashi.
	The motivation for doing so would be to allow an operation service that meets the desired user input to be automatically designated (Kobayashi, Par. [0054] lines 12-13).
	However, the combination of Racah, Liu, and Kobayashi does not explicitly teach the computer caused to “determine one or more transfer routes with a transfer section where the passenger is required to move on foot from one or more efficient routes, wherein each one of the one or more efficient routes has a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination”; “wherein the cost function weights a walking distance 100 times more than traveling by a vehicle”; and the computer caused to determine an optimum route “from the one or more efficient routes” and “store a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; select the first predetermined range from the origin and from the one or more divided areas; and identify the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Guo teaches the computer caused to “determine one or more transfer routes with a transfer section where the passenger is required to move on foot from one or more efficient routes, wherein each of the one or more efficient routes has a length not more than 1.5 times of the length of a direct route, wherein the direct route is a single route from the origin to the destination” and determining an optimum route “from the one or more efficient routes (Par. [0025] lines 8-15 teaches a user requests carpool participation and the request, which includes destination, starting point, route (direct route), constraints, etc., is forwarded to the carpool matching process; Par. [0026] lines 4-9 teaches the process searches for carpool matches by comparing complete routes (efficient routes) and searching for, and trying to maximize, matching constituent route segments, and generates a route overlap value; Par. [0044] lines 5-8 and 16-20 teaches the optimal segment matching process may integrate public transportation or having the participant walk to reach a point along a second driver’s route for pickup (i.e. transfer routes with the passenger required to move on foot between efficient routes), and may also consider alternate routes (efficient routes) for the participants that may not be ideal, yet still fall within participant preferences for maximum added distance (i.e. no more than 1.5 times the length of the direct route); and Par. [0048] lines 3-6 teaches the optimal segment matching process automatically selects the most viable match to assign to the user)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, and Kobayashi to incorporate the teachings of Guo to include in the program instructions taught by the combination of Racah, Liu, and Kobayashi determining efficient transfer routes each having a length not more than a certain additional distance from the length of a direct route and determining an optimum route from the efficient routes as taught by Guo.
	The motivation for doing so would be to utilize other carpoolers or public transportation to efficiently create a carpool route (Guo, Par. [0024] lines 4-6).
	However, the combination of Racah, Liu, Kobayashi, and Guo does not explicitly teach “wherein the cost function weights a walking distance 100 times more than traveling by a vehicle” and the computer caused to “store a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; select the first predetermined range from the origin and from the one or more divided areas; and identify the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Demarchi teaches “wherein the cost function weights a walking distance 100 times more than traveling by a vehicle (Par. [0284] lines 1-6 teaches seeker itinerary builder algorithm builds optimal transit itineraries in terms of many data factors, including duration, transfer, user’s preferences, walking path, etc., that can be used to build an itinerary made by one or more routes; Par. [0371] lines 1-11 teaches a system finds travel solutions according to an algorithm that gives weight to each itinerary element and calculates a score taking into account various factors including feasible and robust routes, price/duration ratio, number of stops, etc. (e.g. gives different weights to walking distance and driving distance); Par. [0310] lines 1-13 teaches if interchange (transfer) points are different and relatively close in terms of walking distance, the system considers the segment as walkable if there is no public or private transport connecting the two end points, and the system calculates the distance between the two points and the time needed to reach the departure location by foot or by car; the system searches if there is any private or public transport  which can connect the locations, and if so, it considers this connection as a segment (i.e. the system chooses the route that travels by vehicle over the route that travels by foot, implying the cost for the distance traveled by foot is weighted more heavily (e.g. 100 time more) than the distance traveled by vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, Kobayashi, and Guo to incorporate the teachings of Demarchi to have the cost function taught by the combination of Racah, Liu, Kobayashi, and Guo assign different cost weights to each segment of the route as taught by Demarchi.
	The motivation for doing so would be to find the best suitable and independent travel solutions (Demarchi, Par. [0371] lines 2-3).
	However, the combination of Racah, Liu, Kobayashi, Guo, and Demarchi does not explicitly teach “store a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; select the first predetermined range from the origin and from the one or more divided areas; and identify the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Jiahui teaches “store a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the preference relationship is a context index that includes the one or more passing points, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, wherein the context index defines the one or more passing points sorted by the mesh; select the first predetermined range from the origin and from the one or more divided areas; and identify the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship (Pg. 8 lines 10-14 and 23-25 teaches dividing the candidate starting point area with a preset geographic radius centered on the departure place of the carpooler (divisions of an area covering the origin), where the preset geographic radius is set (selected) according to specific application scenarios, the divided candidate starting point area is composed of locations whose distances correspond to the starting point within a preset geographic radius (relationship between the divided areas and the passing points), and in each of the candidate starting point areas, at least one location that satisfies a preference condition is selected as a candidate starting point to obtain a plurality of candidate starting points to generate the candidate starting point set (context index including the one or more passing points satisfying the preference condition and defining the one or more passing points sorted by the mesh))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, Kobayashi, Guo, and Demarchi to incorporate the teachings of Jiahui to include in the program instructions taught by the combination of Racah, Liu, Kobayashi, Guo, and Demarchi storing a preference relationship between the divided areas and passing points as a context index, selecting the range from the origin and from the divided areas, and identifying and defining the passing points sorted by the mesh and included in the range from the origin based on the stored preference relationship as taught by Jiahui.
	The motivation for doing so would be to filter out inappropriate candidate starting point areas from the divided candidate starting point areas (Jiahui, Pg. 8 lines 15-16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665